ORDER
PER CURIAM:
On February 2, 2000, the Court granted the intervenor’s. motion for a full Court decision, and directed that oral argument be scheduled. On February 7, 2000, ami-cus curiae filed a motion asking the Court to require the Secretary to file, prior to oral argument, a reply to the response of amicus curiae to the intervenor’s motion for full Court review. Upon consideration of the motion of amicus curiae, it is
ORDERED that the aforesaid motion is granted, and that the Secretary shall, within 20 days of the date of this order, file a memorandum stating (1) the Secretary’s position as to whether In the Matter of the Fee Agreement of Mason, 13 Vet.App. 79 (1999), is controlling in this appeal; (2) the Secretary’s position on the applicability of 38 C.F.R. §§ 20.607 and 20.1304; and (3) whether the Secretary contests amicus curiae’s interpretation of Department of Veterans Affairs General Counsel Precedent Opinion 22-95 (Sept. 22, 1995).